Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority Claims
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: tenofovir disoproxil salt is tenofovir disoproxil succinate. The prior field application discloses generally that:
“The compositions of the present invention include administration in combination of an NRTI and NtRTI and are readily compounded by pharmaceutical composition with conventional pharmaceutically acceptable carriers or diluents. Additionally, pharmaceutically acceptable derivatives and prodrugs of active NRTIs and NtRTIs operative in the present invention include salts such as alkali metal salts; esters such as acetate, butyrate, octinoate, palmitate, chlorobenzoates, benzoates, C.sub.1-C.sub.6 benzoates, succinates, and mesylate; salts of such esters; and nitrile oxides.”  (See, paragraph [0019] of the specification herein). However, the prior filed applications fail to provide a sufficient written description to reach the specific NtRTI ester salt: tenofovir disoproxil succinate. Thus, subject matters of claims 20 and 21 do not have the priority date of parent applications.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,044,509 B2, in further view of Dova et al. (WO 2010/142761 A1) Although the claims at issue are not identical, they are not patentably distinct from each other because ‘509 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV,  comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine. As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
 Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,937,191 B2, in further view of Dova et al. (WO 2010/142761 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘191 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV,  comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. The combination is in the form of a single tablet and the administration may be carried out daily for days, weeks or months. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine. As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,335,423 B2, in further view of Dova et al. (WO 2010/142761 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘423 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV,  comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate prior to an exposure of the primate host to the immunodeficiency retrovirus. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine. As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,579,333 B2, in further view of Dova et al. (WO 2010/142761 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘333 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV, comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. The combination is administered orally, subcutaneously or vaginally, and may be formulated in a single dosage formulation. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine. As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/186583  (reference application), in further view of Dova et al. (WO 2010/142761 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘583 claims a method of prohibiting a human subject from being infected with human immunodeficiency virus 1 comprising a) orally administering a daily dose of formulation to a human subject wherein het human subject has been tested for the presence of HIV-1 and is known to be serologically negative for HIV-1 prior to the first oral administration, wherein the formulation comprises therapeutically effective amount, 300mg in particular, of a tenofovir prodrug, and 200mg of emtricitabine,  and b) testing the blood serum of the human subject for the presence of HIV-1 after a period of orally administrating the daily dose for several days, weeks, or months; and a kit comprising a formulation for oral administration comprising a therapeutically effective amount of tenofovir prodrug and 200mg of emtricitabine. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/186534  (reference application), in further view of Dova et al. (WO 2010/142761 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘534 claims a method of prohibiting a primate subject from acquiring an  immunodeficiency retrovirus infection, particularly, HIV in human,  comprising a) determining if the primate subject is negative for detectable immunodeficiency retrovirus infection. b)  orally administering to the primate if the primate subject is negative for the infection a tablet comprising 200 mg emtricitabine, and pharmaceutically effective amount of tenofovir disoproxil salt , wherein the combination is administered orally prior to potential exposure of the primate host to the virus; and a kit comprising a plurality of doses of a tablet comprising 200mg emtricitabine and pharmaceutically effective amount of tenofovir prodrug for the use. As claims 20 and 21, reciting a particular salt, tenofovir disoproxil succinate, note, Dova et al. teaches tenofovir disoproxil succinate and its application in anti-HIV medicaments, particularly, in combination with emtricitabine. See, particularly, het abstract. Thus, it would have been obvious to use tenofovir disoproxil succinate as het tenofovir salt or in place of tenofovir disoproxil fumarate in the combination of tenofovir/emtricitabine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 22 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gilead (WO 2004/064846 A1, IDS).
Gilead teaches a patient pack (a kit) comprising emtricitabine and a tenofovir prodrugs co-formulated into a tablet  and direction on the use of the combination. The co-formulation comprises 300mg of tenofovir disoproxil fumarate and 200mg of emtricitabine. See, particularly, claims 42-44. As to the instruction contain in the kit,  or intended use of the kit, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627